MANDERINO, Justice
(dissenting).
I dissent. I would hold that the facts of this case present a situation that is capable of repetition, yet evading review and therefore not subject to the mootness doctrine.
In Wiest v. Mt. Lebanon School District, 457 Pa. 166, 320 A.2d 362 (1974), this Court concluded that where members of a graduating class attacked a commencement program as violative of the United States and Pennsylvania Constitutions, an appeal would not be dismissed when there was only a ten day period between the announcement of the commencement program and the commencement exercises. Although the members of the class had graduated by the time the appeal was heard, we realized that the short time period between the announcement and the exercises would otherwise effectively deny appellate review of that type of litigation.
In Wiest, supra, this Court cited Roe v. Wade, 410 U. S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973), wherein the Supreme Court of the United States concluded that the normal 266 day human gestation period was so short that a pregnancy would come to term before the usual *546appellate process was complete. In that case, involving a woman’s right to have an abortion the court concluded:
“If termination makes a case moot, pregnancy litigation seldom will survive much beyond the trial stage, and appellate review will be effectively denied. Our law should not be that rigid . . . Pregnancy provides a classic justification for a conclusion of nonmootness. It truly could be ‘capable of repetition, yet evading review.’ ” 410 U.S. at 125, 93 S.Ct. at 713.
As applied to the facts in this case it is obvious that the short period of time between the placing of a candidate’s name on the ballot and the actual election may be so short as to effectively foreclose appellate review of the Absentee Ballot Law. Thus, the issue of invalid absentee ballots under the Absentee Ballot Law might never be decided by this Court, unless the losing candidate instituted the action. Even in that case review would be doubtful if the situation was one wherein the losing margin was greater than the number of absentee ballots cast. In such a situation the losing candidate would face a serious hurdle of the requisite standing. As noted by the Supreme Court of the United States in Roe, supra: “Our law should not be that rigid.”
Accordingly, I would reverse the order of the Court of Common Pleas of Montgomery County which dismissed the complaint and dissolved the preliminary injunction.